DISSENTING OPINION
Cole, Judge:
The National Sugar Refining Company v. United States (protests 148657-K, etc.), decided on March 6, 1951,- by the first division-and- in which I participated, fixed ,tiyo essential elements, in determining whether conditions of the drawback statute had been fulfilled: .(1) .Severance .of good? from the mass of things belonging to this country and (2), an.-intention of-.uniting them with the mass of things belonging to some foreign country.
Reaching its conclusion therein, and granting drawback on merchandise damaged at sea and returned to New York where it was sold for the benefit of the insurers, the court said:
We are of the opinion that both logic and the weight of authority indicate that goods may be said to be exported, at least so far as the drawback statute is concerned, when physical carriage out of the country with the intention to unite them with the goods of a foreign country has taken place, so that subsequent events which may cause a return to this country before the intention is carried out do not affect the character of the act as an exportation.
The cited case supplies abundant authority for'granting the claim for drawback herein. It is not clear to me how the majority intend to distinguish the two cases. I presume it is because in The National Sugar Refining Company case, ■supra, the shipment, carrying the merchandise, left the dock and was (to use the language of the majority) “physically transported out of the country/’ while in this case, as the majority write1—
* * * The merchandise was inspected, corded, and sealed by the drawback examiner of the collector’s office at the exporter’s premises on December 11, 1944. Before delivery of the shipment to the pier, sailing of the S. S. Governor John Lind was cancelled by the War Shipping Administration verbally on December 9, 1944, and in writing op December 11, 1944, and another vessel on which to ship the merchandise was not available until February 23,, 1945. A notice of diversion to the S. S. Eureka, the first available ship, was timely filed on February -24, 1945, and the merchandise was delivered to the pier of the S..S. Eureka on February 27, 1945, with cords and seals intact. It was laden on the S. S.. Eureka under customs supervision on March 6, 1945.
On March 8, 1945, a fire broke out on the S. S. Eureka and the vessel was ordered away from the dock and out into the stream by the local fire department. On March 13, 1945, it was brought to another dock for discharge of the cargo before reconditioning, but the merchandise here in issue remained on board the vessel at all times until it eventually sailed on May 1, 1945, some 3 years and 34 days after importation of the merchandise, the duties paid on which, less 1 per centum, are here sought to be refunded as drawback.
and therefore it cannot be, said herein that the merchandise had been “physically transported.” • - . . . ■ .
To draw such a distinction seems to me to be a mere play on words, and reflects such a failure to recognize the clear intent and purpose of the law controlling this transaction, .that-1 cannot accept it..
Plaintiff seems to have done everything the law required of him. It would be a.harsh rule indeed if, undeKcircumsiances disclosed in, this,record,-plaintiff, would be denied relief while reaching the directly opposite conclusion in The National Sugar Refining Company ease, supra, wherein facts favorable to the plaintiff were far less persuasive than those now before us.
*406For the foregoing reasons -and others which will serve no useful purpose to enlarge upon, I respectfully dissent from the views expressed by the majority.
The protest should be sustained.